Title: From Benjamin Franklin to John Bondfield, 26 January 1782
From: Franklin, Benjamin
To: Bondfield, John


Sir,
Passy, Jan. 26. 1782.
I have hitherto omitted sending you the Passport you desired because I would not find any Trace or Memory of such a Practice among our Proceedings since the Treaty; nor could I see the use of it. But as you repeat your Application for [it] in yours of the 15th. Instant, I send it inclos’d; acquainting you at the same time, that having no Instructions or Orders to grant such Passports, and no other American Merchant residing in France having ever desired such a thing of me, I conceive that if any irregular Commerce is attempted to be covered by it, you will be disappointed in the Effect, for it will not be regarded. I have the honour to be, Sir, &c—
